UNDERWRITING AGREEMENT BETWEEN T. ROWE PRICE MULTI-SECTOR ACCOUNT PORTFOLIOS, INC. AND T. ROWE PRICE INVESTMENT SERVICES, INC. THIS UNDERWRITING AGREEMENT, made as of the 17th day of October, 2011, by and between T. ROWE PRICE MULTI-SECTOR ACCOUNT PORTFOLIOS, INC., a corporation organized and existing under the laws of the State of Maryland (hereinafter called the “Corporation”), and T.ROWE PRICE INVESTMENT SERVICES, INC., a corporation organized and existing under the laws of the State of Maryland (hereinafter called the “Distributor”). WITNESSETH: WHEREAS, the Corporation proposes to engage in business as an open-end management investment company and to register as such under the federal Investment Company Act of 1940, as amended (“ICA-40”); and WHEREAS, the shares of the Corporation’s capital stock may be divided into series or classes (all such shares being referred to herein as “Shares”) and the Corporation currently is authorized to offer more than one class of Shares; and WHEREAS, the Corporation intends initially to offer Shares in six (6) series, the T.Rowe Price Emerging Markets Bond Multi-Sector Account Portfolio, T.Rowe Price Emerging Markets Local Multi-Sector Account Portfolio, T. Rowe Price Floating Rate Multi-Sector Account Portfolio, T. Rowe Price High Yield Multi-Sector Account Portfolio, T.
